
	
		I
		111th CONGRESS
		1st Session
		H. R. 3823
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Pitts,
			 Mr. Blunt,
			 Mr. Barton of Texas, and
			 Mr. Buyer) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  make certain changes to the State Children’s Health Insurance Program and the
		  Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid and SCHIP Beneficiary Choice Improvement Act of
			 2009.
		2.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
			(a)Requiring some
			 coverage for employer-Sponsored insurance
				(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)) is amended—
					(A)in paragraph (6),
			 by striking and at the end;
					(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(8)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to targeted low-income children who have access to coverage under
				a group health
				plan.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply beginning
			 on October 1, 2010.
				(b)Federal
			 financial participation for employer-Sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
				(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (3)(C) of subsection (c), in the form of
			 payment of the premiums for coverage under a group health plan that includes
			 coverage of targeted low-income children and benefits supplemental to such
			 coverage; and
				(2)by amending
			 paragraph (3) of subsection (c) to read as follows:
					
						(3)Purchase of
				employer-sponsored insurance
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
								(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services within the categories of basic services
				described in section 2103(c)(1) and emergency services) under this title shall
				apply; and
								(ii)no limitation on
				beneficiary cost-sharing otherwise applicable under this title or title XIX
				shall apply.
								(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services in each of the
				categories of basic services described in section 2103(c)(1) and for emergency
				services, the State child health plan shall provide coverage of such services
				as supplemental benefits.
							(D)Limitation on
				FFPThe amount of the payment under subsection (a)(1)(C) for
				coverage described in subparagraph (A) (and supplemental benefits under
				subparagraph (C) for individuals so covered) during a fiscal year may not
				exceed the product of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(E)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in family coverage described in
				subparagraph (A) in order to obtain child health assistance under this
				title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
								(F)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2010; and
								(iii)post a
				description of these coverage options on any official Internet website that may
				be established by the State in connection with the plan.
								(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
							(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
								(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
								(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
								(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
								(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
								(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (D);
								(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
								(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C.
				300gg–91(a)(1)).
							.
				3.Improving
			 beneficiary choice in SCHIP
			(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b), as amended by section 1, is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (7),
			 by striking and at the end;
					(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(9)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to targeted low-income children through alternative coverage
				options in accordance with subsection
				(d).
							;
				and
					(2)by adding at the
			 end the following new subsection:
					
						(d)Alternative
				coverage options
							(1)In
				generalEffective October 1, 2010, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to targeted low-income children through the
				plan in the State.
							(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
								(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
								(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation;
								(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(8).
								(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
								(A)meets the coverage
				requirements of section 2103; and
								(B)is offered by a
				qualified insurer, and not directly by the State.
								(4)Qualified
				insurer definedIn this section, the term qualified
				insurer means, with respect to a State, an entity that is licensed to
				offer health insurance coverage in the
				State.
							.
				(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d),
			 as amended by sections 301(a) and 601(a) of the Children’s Health Insurance
			 Program Reauthorization Act of 2009 (Public Law 111–5), is amended—
				(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to subsection (c)(12)(C), in the form of payment of the
			 premiums for coverage for qualified alternative coverage; and
				(2)by adding at the
			 end of subsection (c) the following new paragraph:
					
						(12)Purchase of
				qualified alternative coverage
							(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage.
							(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
							(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
								(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
								(ii)the enhanced FMAP
				for the State and fiscal year involved; and
								(iii)the number of
				targeted low-income children for whom such coverage is provided.
								(D)Voluntary
				enrollmentA State child health plan—
								(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
								(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
								(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
								(E)Information on
				coverage optionsA State child health plan shall—
								(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
								(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2010; and
								(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
								(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
								(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
								(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
								(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
								(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
								(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
								.
				4.Application to
			 MedicaidIn accordance with
			 rules established by the Secretary of Health and Human Services, the
			 requirements imposed under a State child health plan under title XXI of the
			 Social Security Act under the amendments made by the preceding sections of this
			 subtitle shall apply in the same manner to a State plan under title XIX of such
			 Act, except that—
			(1)such requirements
			 shall not apply to individuals whose eligibility for medical assistance under
			 such title is based on being aged, blind, or disabled or to individuals with a
			 category of individuals described in section 1937(a)(2)(B) of such Act;
			(2)the national per
			 capita expenditures shall be determined based on a benchmark coverage described
			 in section 1937(b)(1) of such Act but without regard to expenditures for
			 individuals described in paragraph (1) or for nursing facility services and
			 other long-term care services (as determined by the Secretary).
			5.Expansion of
			 health opportunity account program
			(a)In
			 generalSection 613 of the Children’s Health Insurance Program
			 Reauthorization Act of 2009 (Public Law 111–3) is repealed.
			(b)ExpansionSection
			 1938(a)(2) of the Social Security Act (42 U.S.C. 1396u–8(a)(2)) is
			 amended—
				(1)in subparagraph
			 (A) by striking everything following the first sentence; and
				(2)by striking
			 subparagraph (B).
				
